United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 19, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40527



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

ARMANDO TORRES-AVILA

                       Defendant - Appellant


                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 7:02-CR-819-1
                          --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the judgment of conviction and sentence

of Armando Torres-Avila (Torres); the Supreme Court vacated and

remanded for further consideration in light of United States v.

Booker, 125 S. Ct. 738 (2005).     United States v. Torres-Avila,

No. 04-40527 (5th Cir. Dec. 16, 2004) (unpublished); vacated by

sub nom. De la Cruz-Gonzalez v. United States, 125 S. Ct. 1995

(2005).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40527
                               -2-

      Torres argues that the district court erred by imposing a

sentence pursuant to the mandatory federal sentencing guideline

system that was held unconstitutional in Booker.   Torres fails to

meet his burden of showing that the district court’s sentence

under guidelines it deemed mandatory affected his substantial

rights such that his sentence amounts to plain error.   United

States v. Valenzuela-Quevedo, 407 F.3d 728, 733 (5th Cir. 2005).

     Because nothing in the Supreme Court’s Booker decision

requires us to change our prior affirmance in this case, we

reinstate our judgment affirming Torres’s conviction and

sentence.

     AFFIRMED.